Citation Nr: 1017825	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  97-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder to 
include as due to exposure to herbicides.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a respiratory disorder 
due to exposure to herbicides.

3.  Entitlement to a certification of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.

4.  Entitlement to specially adapted housing or a special 
housing adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denied the Veteran's claims for 
entitlement to service connection for a skin disorder, a 
respiratory disorder, automobile and adaptive equipment or 
adaptive equipment only, and specially adapted housing or a 
special housing adaptation grant.

Procedural history

The Veteran has submitted numerous claims for entitlement to 
VA benefits over the years.  The following is a procedural 
history relevant to the claims at issue:

Skin disorder

In a July 1997 rating decision, the RO denied the Veteran's 
August 1996 claim for entitlement to service connection for a 
skin disorder due to exposure to herbicides.  The Veteran 
disagreed and perfected an appeal.  

The issue of entitlement to service connection for a skin 
disorder was heard at a hearing at the RO in June 2000 before 
a Veterans Law Judge (VLJ).  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.  In a 
June 2001 decision, the Board remanded the claim for further 
development.  

In a March 2008 decision, the Board remanded the claim for 
further procedural development.

The issue was also heard at a March 2009 hearing at the RO 
before the undersigned VLJ.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.

Respiratory disorder

In an unappealed April 1969 rating decision, the Veteran's 
claim for entitlement to service connection for pneumonia, 
asthma and bronchitis was denied.  

In a July 1997 rating decision, the Veteran's claim for 
entitlement to service connection for an upper respiratory 
disorder due to exposure to herbicides was denied.  The 
Veteran disagreed and perfected an appeal.

The issue of entitlement to service connection for a 
respiratory disorder was heard at a hearing at the RO in June 
2000 before a Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.  In a June 2001 decision, the Board remanded the 
claim for further development.  

In a March 2008 decision, the Board remanded the claim for 
further procedural development.

The issue was also heard at a March 2009 hearing at the RO 
before the undersigned VLJ.  A transcript of that hearing has 
been associated with the Veteran's VA claims folder.



Automobile or adaptive equipment

The Veteran's February 2003 claim for automobile or other 
conveyance and adaptive equipment was denied in an April 2003 
rating decision.  The Veteran's July 2003 claim for 
automobile or other conveyance and adaptive equipment was 
denied in a December 2003 rating decision.  The Veteran 
disagreed and perfected an appeal.

In a May 2008 decision, the Board remanded the claim for 
further procedural development.  The claim was heard at the 
March 2009 hearing before the undersigned VLJ.

Specially adapted housing or a special housing adaptation 
grant

The Veteran's March 2005 claim was denied in a February 2006 
rating decision.  The Veteran disagreed and perfected an 
appeal.  

In a May 2008 decision, the Board remanded the claim for 
further procedural development.  The claim was heard at the 
March 2009 hearing before the undersigned VLJ.


FINDINGS OF FACT

1.  A preponderance of the credible evidence supports a 
conclusion that the Veteran's claimed skin condition is 
unrelated to his active duty military service.

2.  The unappealed April 1969 rating decision is final.

3.  Evidence received since the April 1969 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a respiratory 
disorder.

4.  The evidence demonstrates that the Veteran's upper 
respiratory disorder including chronic allergic rhinitis, was 
aggravated by his active duty military service.

5.  The Veteran has suffered the loss or permanent loss of 
use of one or both feet, but not the loss or permanent loss 
of one or both hands, permanent impairment of vision of both 
eyes, or ankylosis of one or both knees or one or both hips 
due to service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin disorder to 
include as due to exposure to herbicides is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.3.307, 
3.309(e) (2009).

2.  Since the April 1969 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a respiratory disorder to include 
chronic allergic rhinitis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

3.  Entitlement to service connection for a respiratory 
disorder to include chronic allergic rhinitis is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for certification for automobile and 
adaptive equipment, or adaptive equipment only, have been 
met. 38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 
3.350, 3.808 (2009).  

5.  The basic eligibility requirements for specially adapted 
housing have been met. 38 U.S.C.A. §§ 2101, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.809 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a skin disorder and 
for a respiratory disorder, both asserted to be due to 
exposure to Agent Orange herbicide when the Veteran served in 
Vietnam.  The Veteran further contends that his service-
connected disabilities entitle him to receive auto adaptive 
equipment and special adapted housing or special housing 
adaptation grant.  The Board will first address preliminary 
matters and then render a decision on the issues on appeal.

As for the respiratory disorder claim, it appears that the RO 
denied it on its merits rather than on the predicate mater of 
whether new and material evidence has been received which is 
sufficient to reopen the claim.  Notwithstanding the RO's 
action, the question of whether new and material evidence has 
been received is one that must be addressed by the Board.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  The proper issue on 
appeal, therefore, is whether new and material evidence has 
been received which is sufficient to reopen the previously-
denied service connection claim for a respiratory disorder.

The Board concludes that the Veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As will be discussed in greater detail below, the 
Veteran has been amply apprised of what was required to 
establish his claim of entitlement to service connection, as 
well as the requirement that new and material evidence be 
submitted.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary. The Court further held that the Board errs 
as a matter of law when it fails to ensure compliance with 
remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development. Specifically, 
in the May 2008 remand decision pertaining to the service 
connection claims for a skin disorder and a respiratory 
disorder, the Board ordered VBA to provide the Veteran with 
all legally required notice specifically including the notice 
required by the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board also ordered VBA to obtain VA treatment 
records from the San Juan, Puerto Rico VA Medical Center 
(VAMC) and document the fact of unavailability of the records 
if none were found.  With regard to the May 2008 remand 
addressing auto adaptive equipment and special adapted 
housing or special housing adaptation grant, the Board 
required VBA to schedule the Veteran for a hearing before a 
VLJ, and to determine whether the Veteran was granted 
automobile or adaptive equipment only.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required. See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order"). In 
this case, the record shows that the Veteran was provided 
legally required notice in a letter dated July 2008.  In 
addition, the record reveals that treatment records for 
treatment between 1997 and 2004 from VAMC San Juan were 
obtained.  The record also includes a July 2008 e-mail from 
the Assistant Chief of Prosthetic and Sensory Aids Service of 
the Tampa, Florida, VAMC stating that the Veteran had not 
received any auto adapative equipment from that facility.  
Finally, the Board observes that the Veteran testified 
regarding the issues of auto adaptive equipment and special 
adapted housing or special housing adaptation grant at the 
March 2009 hearing before the undersigned VLJ.

After review of the entire record, the Board finds that VBA 
substantially complied with the May 2008 remand orders.

Duties to notify and assist 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

With regard to the claims for entitlement to service 
connection for a skin disorder and entitlement to auto 
adaptive equipment and special adapted housing or special 
housing adaptation grant, the Board observes that the Veteran 
was notified in letters dated October 2001, March and 
September 2003, September 2004, December 2005, April 2006 and 
July 2008 regarding the elements of the claims the Veteran 
was seeking.  The letters also informed the Veteran that VA 
would take reasonable steps to obtain records identified by 
the Veteran from other federal agencies and relevant records 
from custodians of records of non-Federal agencies, including 
state or local governments, private medical care providers 
and current or former employers.  In addition, the Veteran 
was informed that VA would provide a medical examination if 
such was necessary to properly adjudicate his claim.

In Kent v. Nicholson, supra, the Court specifically addressed 
VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim.  The 
Court found that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim, and 
must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

As noted above, in the May 2008 remand, the Board ordered VBA 
to ensure that the Veteran received proper notice as required 
by the Court in Kent supra.  The RO sent the Veteran letter 
dated July 2008 which informed him that he was notified in 
April 1969 of a rating decision which denied service 
connection for a respiratory disorder because such a disorder 
was not found in a Medical examination.  The Veteran was 
informed that the April 1969 rating decision was final.  The 
Veteran was further informed that in order to reopen his 
claim the evidence must relate to a showing of a respiratory 
disorder, and he was informed what constituted new and 
material evidence.  The Board notes that the language used in 
the letter to define new and material evidence substantially 
follows the regulatory language of 38 C.F.R. § 3.156.  See 
the Board's discussion below.  In any case, as is discussed 
in detail below, the Board finds that new and material 
evidence has been submitted and reopens the claim.  Thus, any 
deficiency in notice under Kent could not result in any 
prejudice to the Veteran.

Finally, the Veteran was informed in the December 2006 letter 
of how VA determines a disability rating and an effective 
date, in accordance with the Court of Appeals for Veterans 
Claims' (Court) holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notices were sent prior to the date of the last 
adjudication of the Veteran's claim in November 2008.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board observes that VBA has obtained the Veteran's 
service treatment records, relevant VA treatment records and 
available private treatment records identified by the 
Veteran.  The Board recognizes that Dr. E.G., M.D., informed 
VA that he no longer had medical records regarding the 
Veteran because they had been destroyed.  The Board notes 
that the Veteran has received a medical examination regarding 
the claimed skin disorder in March 2005.  In addition, VBA 
attempted to find records indicating that the Veteran had 
received an automobile or adaptive equipment only.

With regard to the claim to reopen, the Board observes that 
VA's statutory duty to assist a claimant is limited.  For 
example, the Court has held that VA's duty to assist by 
providing a medical examination or opinion does not apply to 
new and material evidence claims.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. 
Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-
64 (2007).  However, once a claim is reopened, statutes 
require VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In this vein, the Veteran was provided with a medical 
examination in March 2005 which addressed his claim for 
service connection for an upper respiratory disorder.  The 
Board finds that under the circumstances of this case VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the Veteran's behalf with respect to the 
claim to reopen.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran 
presented evidence at a hearing before the undersigned VLJ 
and a previous hearing with another VLJ. 

Entitlement to service connection for a skin disorder to 
include as due to exposure to herbicides.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability a veteran must show: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has determined that a 
positive association exists between exposure to herbicides 
and chloracne or other acneform disease consistent with 
chloracne, but has further determined that there is 
inadequate evidence to suggest that a positive association 
exists between exposure to herbicides and skin cancers 
(melanoma, basal, and squamous cell).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran seeks service connection for a skin disorder he 
believes was caused by exposure to Agent Orange when he 
served in the Republic of Vietnam.  Specifically, the Veteran 
has testified that his skin condition is manifested by 
"pimples" that occur on his arms, legs, groin and head.  
See page 13, March 2009 hearing transcript.  The claim has 
been pending since August 1996.  

As stated above, in order to establish service connection or 
service-connected aggravation for a present disability a 
veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden supra.  The Board will address 
each element.

With regard to element (1), the Board notes that an August 
2002 VA medical examiner noted dermatitis on both legs of the 
Veteran.  The March 2005 examination report notes a "1-inch 
scar [by 1 mm] on the right forehead with the scar being well 
healed, barely visible, normal in color and just a very 
slight depression to the scar."  Thus, element (1) is 
satisfied.


With regard to element (2), the record establishes that the 
Veteran served in Vietnam between February 26 and April 11, 
1966, and August 8, 1966 and March 19, 1967.  The Board notes 
that the Veteran's sole contention has been that he is 
presumed to have been exposed to Agent Orange while in 
Vietnam; there is no evidence in the record of, nor does the 
Veteran contend, any direct contact with the herbicide.  The 
Veteran is thus entitled to the presumption of exposure to 
herbicides provided in 38 C.F.R. § 3.307(6)(iii) (2009).  For 
that reason, element (2) is satisfied.

The crux of this claim lies in element (3), evidence of a 
causal relationship between the diagnosed dermatitis and the 
presumed exposure to Agent Orange herbicide.  As noted above, 
the Secretary has found a connection between exposure to 
herbicides and chloracne or other acneform disease consistent 
with chloracne, but no other skin disorder is listed.  See 
38 C.F.R. § 3.309(e) (2009).  For definitional purposes, the 
Board observes that dermatitis is defined as "inflammation 
of the skin."  See Dorland's Illustrated Medical Dictionary, 
30th Edition, (2003) at page 495.  Chloracne is defined as 
"an acneform eruption caused by exposure to chlorine 
compounds."  See Dorland's, supra, at page 348.  

In sum, there is no diagnosis revealing that the Veteran has 
or has had chloracne or acneform disease consistent with 
chloracne during the pendency of the claim, but rather the 
evidence - a singular entry in an August 2002 examination 
report addressing diabetes - reports the Veteran's skin 
condition as dermatitis.  Dermatitis is not a disease 
recognized by the Secretary as being connected with the 
exposure to herbicides.  For that reason, the claim fails.

The Board further observes that the Veteran's claim fails on 
a direct basis.  The Veteran's service treatment records 
include a single complaint made in August 1966 of a skin 
problem that was diagnosed as heat rash in the groin area.  
His May 1968 discharge physical indicates that his skin is 
normal.  In sum, there is no evidence of a persistent skin 
disorder during service; there is evidence of a heat rash 
that resolved during service.  Thus, on a direct basis, the 
claim fails for lack of evidence of a disease or injury 
during service.

For the reasons stated above, the Board finds that the 
Veteran's claim for entitlement to service connection for a 
skin disorder, to include as due to exposure to herbicides, 
is not warranted.

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a respiratory disorder due to 
exposure to herbicides.

The law and regulations for service connection general are 
stated above and will not be repeated here.  Entitlement to 
service connection - Agent Orange has been stated above and 
to the extent it would be duplicative, it will not be 
repeated.  The Veteran, however, claims that his respiratory 
disorder is due to exposure to herbicides.  To the extent 
that the law and regulations pertain to respiratory 
disorders, they will be stated below.

Service connection - Agent Orange exposure

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has determined that a 
positive association exists between exposure to herbicides 
and respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), but has further determined that there is 
inadequate evidence to suggest that a positive association 
exists between exposure to herbicides and non-malignant acute 
or chronic respiratory disorders, including pneumonia and 
other respiratory infections.  See 72 Fed. Reg. 112, 32403 
(June 12, 2007).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).



Analysis

The Veteran contends that he has suffered from a respiratory 
disorder as a result of exposure to herbicides during his 
active military service in Vietnam.  The Board will determine 
what the evidence was at the time of the April 1969 rating 
decision and then determine whether new and material evidence 
has been provided since the April 1969 decision that warrants 
reopening of the claim.

Old evidence

At the time of the April 1969 rating decision, the evidence 
consisted of an April 1969 medical examination indicating no 
clinical findings of bronchitis, including a March 1969 chest 
x-ray indicating "no significant pulmonary or pleural 
pathology."  

April 1969 rating decision

The April 1969 rating decision denied the Veteran's claim for 
entitlement to service connection for a respiratory disorder 
to include, pneumonia, asthma and bronchitis, because there 
was no evidence of a current disease or disorder.

Newly submitted evidence

The evidence includes the Veteran's service medical records 
indicating treatment in January 1968 for pneumonia and for a 
congested chest in October 1967.  A September 1969 VA medical 
examination showed evidence of shortness of breath, negative 
x-ray evidence of a respiratory condition and a diagnosis of 
pneumonitis.  A February 1997 x-ray shows bilateral sinusitis 
and another shows that the "lungs are clear of 
infiltrates."  A July 1997 letter from Dr. E.G., M.D., 
states that the Veteran had been "a patient of mine from 
1973 through 1991 and he was treated for bronchial asthma and 
respiratory condition . . . ."  

A March 2005 VA examiner reported that the Veteran's service 
treatment records indicate that the Veteran claimed having an 
"asthma" attack at age 13.  The examiner noted that the 
Veteran was hospitalized "very soon after entering the 
service . . . with an asthma/bronchitis episode."  The 
examiner also reported that the Veteran's service medical 
records revealed complaints of hay fever in September 1965, 
prior to the Veteran's assignment to Vietnam.  The examiner 
noted that in October 1967 rhonchi was detected, but the 
examiner concluded that there was no "evidence in the record 
of him [the Veteran] having any ongoing problem, for example, 
with asthma."

The March 2005 examiner noted that the Veteran's VA claims 
folder was "replete with references to his other serious 
medical problems, particularly diabetes mellitus and coronary 
artery disease, and I do not find references through those 
years to his asthma."  The examiner noted that the Veteran 
claimed had been hospitalized for a period of about 2 weeks" 
about 6 years earlier [1999].  However, the medical evidence 
of record does not include records indicating that 
hospitalization.  The examiner examined the Veteran and 
determined that there were no "rales, rhonchi or wheezes" 
and diagnosed the Veteran with "chronic allergic rhinitis 
with seasonal aggravation," and "bronchial asthma, in 
remission since move to Arizona in July 2004."  The examiner 
further opined that it was "less likely than not" that the 
Veteran's respiratory condition was due to or aggravated by 
exposure to any herbicidal agent.

Discussion

As noted above, the Veteran's 1969 claim was denied because 
there was no evidence of a current respiratory disorder.  
Also as noted, service connection or service-connected 
aggravation for a present disability can be shown by: 
evidence of (1) a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Moreover, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed. See Justus 
supra.

The newly submitted evidence shows that the Veteran has been 
diagnosed and treated for bronchial asthma and that he was 
diagnosed in March 2005 with chronic allergic rhinitis.  With 
regard to the claim that his respiratory condition was caused 
or aggravated by exposure to herbicides, the Secretary has 
found that there is insufficient evidence linking exposure to 
herbicides and non-malignant acute or chronic respiratory 
disorders, including pneumonia and other respiratory 
infections.  Thus, to the extent that the Veteran seeks to 
reopen his claim for entitlement to service connection for a 
non-malignant acute or chronic respiratory disorder due to 
exposure to herbicides, the Board finds that new and material 
evidence has not been presented which can raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).  To that extent, the claim is not reopened.

However, the Board will examine reopening the claim on a 
direct service connection basis.  The newly submitted 
evidence shows that the Veteran has been diagnosed and 
treated for bronchial asthma and that he was diagnosed in 
March 2005 with chronic allergic rhinitis.  The evidence also 
shows that the Veteran was treated in service for hay fever 
symptoms, asthma and pneumonia.  Finally, the March 2005 
examiner noted that it was as likely as not that the 
Veteran's hay fever symptoms during service were likely 
aggravated during service.

In sum, the Board finds that there is new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial and therefore 
reopens the claim of entitlement to service connection for a 
respiratory disorder to include chronic allergic rhinitis.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claims on the merits.  The 
Board wishes to make it clear that although there may be of 
record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.


The Board has also considered whether the Veteran's claim is 
sufficiently broad to include the issue of entitlement to 
service connection for a respiratory disorder including hay 
fever and allergic rhinitis.  In this vein, in Schroeder v. 
West, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that a "claim" should be 
defined broadly as an application for benefits for a current 
disability. See Schroeder v. West, 212 F.3d 1265, 1269 
(Fed.Cir. 2000); see also Rodriguez v. West, 189 F.3d 1351, 
1353 (Fed.Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e., two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection . . . did not file two separate claims" 
but rather one claim." Id. In Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.

For those reasons, the Board finds that the Veteran's claim 
for entitlement to service connection for a respiratory 
disorder included a claim where the evidence supports a 
finding that the Veteran's chronic allergic rhinitis 
condition was incurred during or aggravated by his active 
duty service.  As discussed above, VA's statutory duty to 
assist the Veteran in the development of his claim attaches 
at this juncture. The Board must, therefore, determine 
whether additional development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).


In this case, as is discussed below, the Board finds that the 
medical evidence is sufficient to render a decision whether 
service connection for a respiratory disorder is appropriate.

Entitlement to service connection for a respiratory disorder 
to include chronic allergic rhinitis.

As is discussed above, the evidence includes a 2005 diagnosis 
of hay fever and chronic allergic rhinitis.  The evidence 
also includes excerpts from the Veteran's service treatment 
records showing he complained of and was treated for symptoms 
of hay fever, including rhinitis.  Indeed, the March 2005 VA 
examiner noted that the Veteran's service treatment record 
included "the confirmation of hay fever and allergic 
rhinitis in the service."  Thus, Shedden elements (1) and 
(2) are satisfied with regard to hay fever and rhinitis.  

With regard to elements (1) and (2) and chronic bronchitis, 
the Board observes that the sole diagnosis is the 1997 
statement of Dr. E.G. indicating that the Veteran was a 
patient from 1973 through 1991 and that he was treated for 
"bronchial asthma and respiratory condition . . . ."  With 
regard to element (1), there is no diagnosis of chronic 
bronchitis within the period the Veteran's claim to reopen 
has been pending.  The Board notes that the Court held in 
McClain v. Nicholson, 21 Vet. App. 319 (2007), that so long 
as a veteran had a diagnosed disability during the pendency 
of the claim, service connection criteria requiring a current 
disability was satisfied.  In this case, there is no 
diagnosis during the pendency of the claim.  In addition, 
regarding element (2), the Board observes that the Veteran's 
service records do not include a diagnosis of chronic 
bronchitis.  Indeed, the Veteran's May 1968 discharge summary 
indicates that his respiratory condition was normal. 

With regard to element (3) and chronic allergic rhinitis, the 
March 2005 VA examiner determined that with evidence of a 
current condition and evidence of the same conditions during 
service, "it has to be considered to be at least as likely 
as not that the allergic rhinitis is service related."  With 
regard to chronic bronchitis, however, the Board observes 
that there is no opinion linking such a condition to the 
Veteran's active duty service.  Indeed, Dr. E.G.'s letter 
simply states that the Veteran was a patient between 1973 and 
1991; there is no opinion that the condition the Veteran had 
during that period is related to his active duty service.

In conclusion, the Board finds that the evidence in support 
of the Veteran's claim for service connection for chronic 
allergic rhinitis is at least in equipoise and service 
connection for chronic allergic rhinitis is granted.  On the 
other hand, service connection for chronic bronchitis is not 
supported by the evidence and service connection for that 
condition is not warranted.

Entitlement to a certification of eligibility for automobile 
and adaptive equipment or for adaptive equipment only.

Entitlement to specially adapted housing or a special housing 
adaptation grant.

Because the claims present similar law and identical evidence 
they will be addressed in a single analysis.

Relevant law and regulations

Automobile and adaptive equipment or for adaptive equipment 
only

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only. See 38 U.S.C.A. § 
3902(a) & (b) (West 2002).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) the loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; or (iii) the permanent impairment of vision of 
both eyes. See 38 C.F.R. § 3.808(b)(1) (2009).

A claimant must have had active military, naval, or air 
service. See 38 C.F.R. § 3.808(a) (2009).  A specific 
application for financial assistance in purchasing a 
conveyance is required which must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed. See 38 C.F.R. § 3.308(c) (2009).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and/or adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  See 38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv) (2009).

Specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2009).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion' although occasional 
locomotion by other methods may be possible. See 38 C.F.R. § 
3.809(d) (2009).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.50(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc..., in the case of the hand, or balance, 
propulsion, etc..., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2009).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63 (2009).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted, but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance. The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases. See 38 C.F.R. § 4.21 (2009) 
[application of rating schedule]; see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].



Certificate of eligibility for special home adaptation grant

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issue to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(1); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands. See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2009).

38 C.F.R. § 3.809a(a) provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.

Analysis

Factual background

The Veteran is service-connected for artheriosclerotic heart 
disease evaluated as 100 percent disabling; residuals of a 
cerbrovascular accident with left lower weakness and diabetic 
peripheral neuropathy left lower extremity evaluated as 40 
percent disabling; diabetic nephropathy evaluated as 30 
percent disabling; diabetes mellitus type II evaluated as 20 
percent disabling; residuals of cerbrovascular accident left 
upper extremity evaluated as 20 percent disabling; diabetic 
peripheral neuropathy right lower extremity evaluated as 10 
percent disabling; tonsillectomy evaluated as noncompensably 
(zero percent) disabling; laceration left conjunctiva 
evaluated as noncompensable; non-proliferative retinopathy 
right eye evaluated as noncompensable; and, erectile 
dysfunction evaluated as noncompensable.  The Veteran has a 
100 percent combined disability rating and he receives 
special monthly compensation benefits for loss of use of a 
creative organ under 38 C.F.R. § 3.350(a) and for total plus 
60 percent or house-bound under 38 C.F.R. § 3.350(i) (2009).

The Veteran applied for automobile or other conveyance and 
adaptive equipment in July 2003.  The application was denied 
in a December 2003 rating decision because the RO found that 
the evidence did not show permanent loss of one or both feet.  
The Veteran's March 2005 claims for special home adaptation 
grant and specially adaptive housing was denied in a February 
2006 rating decision because "the evidence of record does 
not show you have residuals of an organic disease or injury 
which so affects your ability to function due to being unable 
to balance or propulse (sic) yourself as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair."

The evidence includes both statements and testimony provided 
by the Veteran and medical evidence.  The Veteran stated in a 
December 2003 statement that after his November and December 
1989 hospitalizations, he learned to walk with "a leg brace 
and crutches," and that he "presently" had a motorized 
scooter and required a lift to be installed on his automobile 
to accommodate his scooter.  

In the March 2009 hearing, the Veteran and his representative 
told the VLJ that he had permanent loss of one or both feet 
because of "severe neuropathy of both legs," and was 
essentially wheelchair bound.  See March 2009 hearing 
transcript at page 18.  The Veteran also testified that he 
used crutches to get around his house and he appeared at the 
hearing in a wheelchair.  See March 2009 hearing transcript 
at page 20.  The Veteran stated that VA had installed a 
wheelchair lift on his truck and he testified that ramps had 
been installed in his house by VA contractors.  See March 
2009 hearing transcript at pages 20-21.  

In a March 2005 statement, the Veteran stated that he lost 
use of his left arm and left leg and that he had "service 
connection over 100 percent."  In an April 2007 
rehabilitation assessment note, the VA PACT coordinator 
stated that the Veteran does not walk and "uses a scooter 
all the time."  A July 2005 physician's note indicates that 
the Veteran exhibited "bilateral leg edema, dm 2 [diabetes 
mellitus type II] controlled, htn [hypertension] controlled, 
diabetic neuropathy."  A July 2005 nursing note indicates 
that the Veteran complained that he sprained his right thumb 
"when I fell using my Canadian crutches . . . my scooter 
battery was dead . . . pain a five now . . . but it keeps me 
from easily operating controls on my scooter."  The Veteran 
was provided a splint for his thumb and sent home.  A 
February 2005 podiatry consult finds that the Veteran is a 
diabetic with peripheral neuropathy and suffers from effects 
of a stroke.  The Veteran wears an "AFO" [ankle-fixation 
orthotic] on the left leg.  

A May 2004 primary care follow-up note states that the 
Veteran was "ambulatory in no apparent distress . . . using 
Canadian crutches."  The examination showed "left drop 
foot, unstable gait."  Sensation was noted to be absent in 
the left foot and present in the right foot.  

A June 2003 functional impairment note indicates that the 
Veteran "came walking with two Canadian crutches," could 
not do "supination and pronation movements" with his left 
forearm, had diminished strength of the left arm, had 
severely impaired tactile sensory integration and required 
"special equipment/assistive device, additional time."  

A May 2003 mobility consult states that the Veteran "walks 
but he says he has lost control of his L [left] leg and it 
swells."  The report states that the Veteran's activity 
level was sedentary because "he lacks the balance to be 
standing."  The report also states that "in the past week 
he has fallen twice at home, five times the past month."  
The Veteran is reported to have said that he "averages 3-4 
falls" each month.  The Veteran's functional status is 
described as "ambulates with assistive devices (2 crutches), 
does not drive, the family car is a van with a lifter for a 
W/C [wheelchair]."  The note also states that the Veteran's 
house has "hand rails, ramp and only stairs in the back."  
The report describes the Veteran's gait as "normal full 
weight bearing with 2 forearm crutches, protective gloves and 
L plastic AFO."  The Veteran was described to have "pitting 
edema L leg and pain L foot dorsum."  The Veteran "stood up 
pushing on the 2 crutches, transfer independent from chair to 
chair, immediate standing balance normal."  The physician 
recommended the Veteran be equipped with an electric scooter 
because of his impaired mobility caused by the "recurrent 
CVA's [cerebrovascular accidents] and possible due to limited 
endurance post CABG [coronary artery bypass graft]."  

Finally, a January 2003 VA examiner reported the Veteran's 
gait as "walking slowly and with wide base" with a pair of 
Canadian crutches.  The examiner noted weakness of the left 
upper and lower extremity considered 4/5 and there was weaker 
grip in the left hand of 3/5 and weak dorsiflexors of the 
left foot of 3/5, without atrophy or involuntary movement.

Discussion

Automobile and adaptive equipment or for adaptive equipment 
only

As noted above, a veteran is considered to be an "eligible 
person" if he is entitled to compensation for any of the 
following disabilities: (i) the loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; or (iii) the permanent impairment of 
vision of both eyes. See 38 C.F.R. § 3.808(b)(1).  The 
Veteran essentially contends that he has lost use of his left 
leg and foot as demonstrated by his continuous use of 
crutches and wheelchairs.  The Board observes that the 
evidence establishes that the Veteran is service-connected 
for eye disabilities, laceration left conjunctiva and non-
proliferative right eye retinopathy, but neither disability 
has affected the Veteran's vision.  Thus, he does not meet 
the requirement of "impaired vision in both eyes" necessary 
for automotive or adaptive equipment or adaptive equipment 
only.

The Veteran is service-connected for diabetic peripheral 
neuropathy of the left lower extremity, residuals of 
cerbrovascular accident of the left upper extremity, and 
diabetic peripheral neuropathy of the right lower extremity.  
The Veteran is able to push himself up with crutches and is 
able to use crutches to propel himself.  He is also able to 
use a wheel chair.  However, there is no evidence that he can 
propel himself without using crutches or a wheelchair.  
Moreover, it appears from the record that his left foot 
neuropathy has resulted in left foot drop.  

The Board finds that the evidence of record is at least in 
equipoise that the Veteran is unable to propel without a 
wheelchair or crutches and that the condition has prevailed 
during the pendency of the claim for automobile and adaptive 
equipment or for adaptive equipment only.  The Board thus 
concludes that the Veteran meets the criteria for entitlement 
and grants the claim.

Specially adapted housing

The criteria for specially adapted housing also require 
analysis of whether the evidence supports a finding that the 
Veteran has lost use of one or both legs.  As discussed 
above, the Board has found that the evidence shows the 
Veteran is unable to propel himself without the use of 
crutches or other assistive device.  Therefore, the Board 
finds that the Veteran is entitled to specially adapted 
housing.

Certificate of eligibility for special home adaptation grant

As explained in the law and regulations section above, 
because the Veteran is entitled to specially adapted housing, 
he is not also entitled to a certificate of eligibility for 
special home adaptation grant.  The Board therefore finds 
that the Veteran is not entitled to a certificate of 
eligibility for special home adaptation grant.




ORDER

Entitlement to service connection for a skin disorder is 
denied.

New and material evidence having been received, the 
previously denied claim of entitlement to service connection 
for a respiratory disorder is reopened.

Entitlement to service connection for a respiratory disorder 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a certification of eligibility for automobile 
and adaptive equipment or for adaptive equipment only is 
granted.

Entitlement to specially adapted housing is granted.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


